Petition for Rehearing.
(167 Pae. 569.)
Prom Clackamas: James U. Campbell, Judge.
On petition for rehearing. Rehearing denied.
Messrs. Fulton & Bowerman, Mr. John J. Fitzgerald and Mr. Edward J. Brazell, for the petition.
Mr. George M. Brown, Attorney General,- and Mr. Gilbert L. Hedges, contra.
*573Department 2. Opinion by
Mb. Chief Justice McBride.
4, 5. In their petition for rehearing counsel for defendant urge that Section 33 of Chapter 141, Gen. Laws of 1915, commonly known as the Prohibition Act, which section provides that the indictment need not state the name of the person by whom the liquor was sold nor that of the person to whom it was sold, violates not only Article I, Section 11, of the Constitution of this state but also the' 6th and 14th Amendments to the . Constitution of the United States. In the opinion already handed down in this case we have held that this contention so far as it relates to Article I, Section 11, of our Constitution is unsound, and the same line of reasoning pursued and the same authorities cited by Mr. Justice Moore on that subject lead us to the conclusion that neither the 6th nor the 14th Amendment to the Constitution is violated by any provision of the section assailed. The petition for rehearing is denied. Behearing Denied.
.Mr. Justice Moore, Mr. Justice Bean and Mr. Justice McCamant concur.